 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



ACQUISITION AGREEMENT


THIS ACQUISITION AGREEMENT (the "Agreement") is made and entered as of March 25,
2009, by and among Qufu Natural Green Engineering Co., Ltd., a limited liability
company organized under the laws of the Peoples Republic of China (“Buyer”),
Qufu Shengren Pharmaceutical Co., Ltd., a limited liability company organized
under the laws of the Peoples Republic of China (“Qufu Shengren”), and the
shareholders of Qufu Shengren listed on the signature page to this Agreement
(the “Shareholders”).


RECITALS


A. Qufu Shengren is a limited liability company organized under the laws of the
Peoples Republic of China.


B. The Shareholders own an interest in Qufu Shengren in an amount listed next to
their name on the signature page to this Agreement and collectively own and hold
a 100% interest in Qufu Shengren (the “Qufu Shengren Interest”).


C.  Buyer desires to acquire the Qufu Shengren Interest and the Shareholders
desire to sell to Buyer their interest in Qufu Shengren for a total price of
$3,097,242, which represents 100% of the value of the net tangible assets of
Qufu Shengren as of December 30, 2008 as determined by an independent asset
appraiser in accordance with government-issued assets appraisal principles in
China.  Buyer will acquire such Qufu Shengren Interest in exchange for cash at
Closing (the “Cash Consideration”), as hereinafter defined and in accordance
with the terms and conditions set forth in this Agreement.


D.  Qufu Shengren is doing business in China and related territories with the
following address:


6 Shengwang Ave
Qufu, Shandong, China
Tel: (86537) 442-4999
Fax: (86537) 441-3350


NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:


1. CONSIDERATION


Subject to the terms and conditions of this Agreement, Buyer shall acquire the
Qufu Shengren Interest for a total consideration of $3,097,242 in cash, which
amount represents 100% of the value of the net tangible assets of Qufu Shengren
as of December 30, 2008 as determined by an independent asset appraiser in
accordance with government-issued assets appraisal principles in China, payable
in cash at Closing (the “Purchase Price”).  The purchase price shall be paid to
the Shareholders in proportion to their ownership interest in Qufu Shengren as
set forth on the signature page to this Agreement.


2. CLOSING


a.  The closing shall take place not later than April 30, 2009 (the
“Closing”).  The parties agree that, subject to the Closing, the acquisition of
the Qufu Shengren shall be effective as of March 25, 2009.


b. Procedure at the Closing.  At the Closing, the parties agree to take the
following steps in the order listed below (provided, however, that upon their
completion all of these steps shall be deemed to have occurred simultaneously):

 

--------------------------------------------------------------------------------

 

(i)  Buyer and/or an affiliate of Buyer as determined by Buyer shall deliver the
Purchase Price to Qufu Shengren; and


(ii)  The Shareholders will transfer their 100% interest in Qufu Shengren to
Buyer by delivery of the Qufu Shengren Interest and execution of such
documentation as may be reasonably requested by Buyer.


3. REPRESENTATIONS AND WARRANTIES OF QUFU SHENGREN AND THE SHAREHOLDERS


Qufu Shengren and the Shareholders hereby represent and warrant as follows:


a. Organization and Good Standing and Ownership of Qufu Shengren.  Qufu Shengren
is duly organized, validly existing and in good standing under the laws of the
Peoples Republic of China, and is entitled to own or lease its properties and to
carry on its business in the places where such properties are now owned, leased
or operated and as such business is now conducted.  Qufu Shengren is duly
licensed or qualified and in good standing as a Chinese company of limited
liabilities where the character of the properties owned by it or the nature of
the business transacted by it make such licenses or qualifications
necessary.  There are no outstanding subscriptions, rights, options, warrants or
other agreements obligating either Qufu Shengren to issue, sell or transfer any
ownership interest in Qufu Shengren or an ownership of the assets of Qufu
Shengren.  The Shareholders have no relationship with Buyer and its parent
company Sunwin International Neutraceuticals, Inc., a Nevada corporation or its
executive officers or directors.


a. Asset Appraisal Report, Books and Records.  Qufu Shengren has delivered to
Buyer the assets appraisal report and schedules of fixed assets of Qufu Shengren
as of December 30, 2008 as determined by an independent asset appraiser in
accordance with government-issued assets appraisal principles in China (the
"Qufu Shengren Asset Appraisal ").  The Qufu Shengren Asset Appraisal is true
and accurate and fairly represents the value of the assets of Qufu Shengren as
of December 30, 2008, and has been prepared in accordance with government-issued
assets appraisal principles in China.  Since December 30, 2008 there have been
no material changes in the assets of Qufu Shengren.


b. Taxes.  Qufu Shengren has prepared and filed all appropriate tax returns for
all periods prior to and through the date hereof for which any such returns have
been required to be filed by it and has paid all taxes shown to be due by said
returns or on any assessments received by it or has made adequate provision in
its financial statements for the payment thereof.


c. Compliance with Laws.  Qufu Shengren has complied with all applicable laws,
ordinances, regulations, inspections, orders, judgments, injunctions, awards or
decrees applicable to it or its business which, if not complied with, would
materially and adversely affect the business of Qufu Shengren.  Qufu Shengren
shall obtain the necessary approvals from the respective regulatory authority
and shall provide such valid license to Buyer.


d. Authority to Execute and Perform Agreements.  Qufu Shengren and the
Shareholders have the full legal right and power and all authority and approval
required to enter into, execute and deliver this Agreement and to perform fully
their obligations hereunder.  This Agreement has been duly executed and
delivered and is the valid and binding obligation of , enforceable in accordance
with its terms, except as may be limited by bankruptcy, moratorium, insolvency
or other similar laws generally affecting the enforcement of creditors'
rights.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby and the performance by this Agreement, in
accordance with its respective terms and conditions will not:

 
- 2 -

--------------------------------------------------------------------------------

 



i. require the approval or consent of any governmental or regulatory body, or
the approval or consent of any other person;
 
ii. conflict with or result in any breach or violation of any of the terms and
conditions of, or constitute (or with any notice or lapse of time or both would
constitute) a default under, any order, judgment or decree applicable to Qufu
Shengren or the Shareholders, or any instrument, contract or other agreement to
which  is a party or by or to which  is bound or subject; or
 
iii. result in the creation of any lien or other encumbrance on the assets or
properties of Qufu Shengren or the Shareholders.
 
e. Actions and Proceedings.  There is no outstanding order, judgment,
injunction, award or decree of any court, governmental or regulatory body or
arbitration tribunal against or involving Qufu Shengren.


f. Tangible Assets.  Qufu Shengren has full title and interest in all machinery,
equipment, furniture, leasehold improvements, fixtures, vehicles, structures,
owned or leased by Qufu Shengren, any related capitalized items or other
tangible property material to the business of Qufu Shengren and as set forth in
the Qufu Shengren Asset Appraisal and as set forth on Schedule A attached hereto
(the "Qufu Shengren Assets").  Qufu Shengren holds all rights, title and
interest in all the Qufu Shengren Assets owned by it or acquired by it after the
date of the Qufu Shengren Asset Appraisal, free and clear of all liens, pledges,
mortgages, security interests, conditional sales contracts or any other
encumbrances.


g. Liabilities.  Qufu Shengren does not have any direct or indirect
indebtedness, liability, claim, loss, damage, deficiency, obligation or
responsibility, known or unknown, fixed or unfixed, liquidated or unliquidated,
secured or unsecured, accrued or absolute, contingent or otherwise, including,
without limitation, any liability on account of taxes, any other governmental
charge or lawsuit (all of the foregoing collectively defined to as "Qufu
Shengren Liabilities"), which were not fully, fairly and adequately reflected on
the Qufu Shengren unaudited balance sheet as of December 30, 2008.  Since
December 30, 2008 there have been no material changes in liabilities, outside of
the ordinary course of business.


h. Full Disclosure.  No representation or warranty by Qufu Shengren or the
Shareholders in this Agreement or in any document or schedule to be delivered by
them pursuant hereto, and no written statement, certificate or instrument
furnished or to be furnished to Buyer pursuant hereto or in connection with the
negotiation, execution or performance of this Agreement, contains or will
contain any untrue statement of a material fact or omits or will omit to state
any fact necessary to make any statement herein or therein not materially
misleading or necessary to a complete and correct presentation of all material
aspects of the business of Qufu Shengren.


4. The Shareholders hereby represent and warrant that the Shareholders
collectively are the beneficial owners of record of the Qufu Shengren Interest,
which ownership interest is free and clear of all rights, claims, liens and
encumbrances, and has not been sold, pledged, assigned or otherwise transferred
except pursuant to this Agreement.  The total registered and authorized capital
of Qufu Shengren is $3,700,000, which has been contributed by and is solely
owned by the Shareholders.



 
- 3 -

--------------------------------------------------------------------------------

 

5. REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to Qufu Shengren and the Shareholders as
follows:


b. Organization and Good Standing.   Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the Peoples
Republic of China and is entitled to own or lease its properties and to carry on
its business as and in the places where such properties are now owned, leased,
or operated and such business is now conducted and has full corporate power and
authority to perform the transactions and agreements contemplated by this
Agreement.


c. Authorization; Binding Obligation: Consents; Interested Parties.  The
execution, delivery and performance of this Agreement have been authorized by
all necessary corporate, shareholder and legal action on the part of
Buyer.  This Agreement has been duly executed and delivered by Buyer and is the
legal, valid and binding obligation of Buyer enforceable against it in
accordance with its terms.


d. No Breach.  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not:


i. violate any provision of the Articles of Incorporation or By-Laws of Buyer;
 
ii. violate, conflict with or result in the breach of any of the terms of,
result in a material modification of, otherwise give any other contracting party
the right to terminate, or constitute (or with notice or lapse of time or both
constitute) a default under, any contract or other agreement to which Buyer is a
party or by or to which it or any of its assets or properties may be bound or
subject;
 
iii. violate any order, judgment, injunction, award or decree of any court,
arbitrator or governmental or regulatory body against, or binding upon, Buyer or
upon the properties or business of; or
 
iv. violate any statute, law or regulation of any jurisdiction applicable to the
transactions contemplated herein which could have a material adverse effect on
the business or operations of Buyer.
 
e. Authority to Execute and Perform Agreements.  Buyer has the full legal right
and power and all authority and approval required to enter into, execute and
deliver this Agreement and to perform fully its obligations hereunder.  This
Agreement has been duly executed and delivered and is the valid and binding
obligation of , enforceable in accordance with its terms, except as may be
limited by bankruptcy, moratorium, insolvency or other similar laws generally
affecting the enforcement of creditors' rights.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby and
the performance by this Agreement, in accordance with its respective terms and
conditions will not:


i. require the approval or consent of any governmental or regulatory body, the
members or owners of Buyer, or the approval or consent of any other person;
 
ii. conflict with or result in any breach or violation of any of the terms and
conditions of, or constitute (or with any notice or lapse of time or both would
constitute) a default under, any order, judgment or decree applicable to Buyer,
or any instrument, contract or other agreement to which  is a party or by or to
which  is bound or subject; or
 
iii. result in the creation of any lien or other encumbrance on the assets or
properties of Buyer.
 

 
- 4 -

--------------------------------------------------------------------------------

 



 
f. Full Disclosure.  No representation or warranty in this Agreement or in any
document or schedule to be delivered by it pursuant hereto, and no written
statement, certificate or instrument furnished or to be furnished to Qufu
Shengren or Shandong pursuant hereto or in connection with the execution or
performance of this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state any fact necessary to make any
statement herein or therein not materially misleading or necessary to a complete
and correct presentation of all material aspects of the business of Buyer.


g. Representations and Warranties at Closing.  The representations and
warranties contained in this Section 4 shall be true and complete at the Closing
with the same force and effect as through such representations and warranties
had been made on and as of the Closing Date.


6. MUTUAL COVENANTS OF ALL PARTIES


a. Corporate Examinations and Investigations.  Prior to the Closing, the parties
acknowledge that they have been entitled, through their employees and
representatives, to make such investigation of the assets, properties, business
and operations, books, records and financial condition of the other as they each
may reasonably require.  No investigation by a party hereto shall, however,
diminish or waive in any way any of the representations, warranties, covenants
or agreements of the other party under this Agreement.


b. Expenses.  Each party hereto agrees to pay its own costs and expenses
incurred in negotiating this Agreement and consummating the transactions
described herein.


c. Further Assurances.  The parties shall execute such documents and other
papers and take such further actions as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated
hereby.  Each such party shall use its best efforts to fulfill or obtain the
fulfillment of the conditions to the satisfaction of each party to conduct the
execution of this Agreement on or before the Closing including, without
limitation, the execution and delivery of any documents or other papers, the
execution and delivery of which are necessary or appropriate to the Closing.


7. INDEMNIFICATION


a. Obligation of Buyer to Indemnify.  Subject to the limitations on the survival
of representations and warranties contained in Section 3 confirm par number,
Buyer hereby agrees to indemnify, defend and hold harmless Qufu Shengren and the
Shareholders from and against any losses, liabilities, damages, deficiencies,
costs or expenses (including interest, penalties and reasonable attorneys' fees
and disbursements (a "Loss") based upon, arising out of or otherwise due to any
inaccuracy in or any breach of any representation, warranty, covenant or
agreement of  contained in this Agreement or in any document or other writing
delivered pursuant to this Agreement.



 
- 5 -

--------------------------------------------------------------------------------

 

b. Obligation of Qufu Shengren and the Shareholders to Indemnify.  Subject to
the limitations on the survival of representations and warranties contained in
Section 4, Qufu Shengren and the Shareholders agree to indemnify, defend and
hold harmless Buyer from and against any Indemnified Liabilities.  For this
purpose, “Indemnified Liabilities” shall mean all suits, proceedings, claims,
expenses, losses, costs, liabilities, judgments, deficiencies, assessments,
actions, investigations, penalties, fines, settlements, interest and damages
(including reasonable attorneys’ fees and expenses), whether suit is instituted
or not and, if instituted, whether at any trial or appellate level, and whether
raised by the parties hereto or a third party, incurred or suffered by Buyer,
its officers, directors, employees, agents and affiliates or any of them arising
from, in connection with or as a result of (a) any false or inaccurate
representation or warranty made by or on behalf of Qufu Shengren or Shandong in
or pursuant to this Agreement; or (b) any default or breach in performance of
any of the covenants or agreements made by Qufu Shengren or Shandong in or
pursuant to this Agreement.
 
8. MISCELLANEOUS


a. Waivers.  The waiver of a breach of this Agreement or the failure of any
party hereto to exercise any right under this Agreement shall in no event
constitute a waiver as to any future breach whether similar or dissimilar in
nature or as to the exercise of any further right under this Agreement.


b. Amendment.  This Agreement may be amended or modified only by an instrument
of equal formality signed by the parties or the duly authorized representatives
of the respective parties.


c. Assignment.  This Agreement is not assignable except by operation of law.


d. Notices.  Until otherwise specified in writing, the mailing addresses of both
parties of this Agreement shall be as follows:


Buyer:
6 Shengwang Ave
Qufu, Shangdong, China
 
 
Qufu Shengren and the Shareholders:
6 Shengwang Ave
Qufu, Shangdong, China
Tel: (86537) 442-4999
Fax: (86537) 441-3350



Any notice, request, information or other document to be given hereunder to any
of the parties by any other party shall be in writing and shall be either hand
delivered, delivered by facsimile, mailed by overnight delivery service or by
registered or certified mail (postage prepaid), return receipt requested, at the
address indicated above or at such other address that shall have been furnished
in writing to the addressor.


e. Governing Law.  This Agreement shall be construed, and the legal relations
between the parties determined, in accordance with the laws of the Peoples
Republic of China, thereby precluding any choice of law rules which may direct
the application of the laws of any other jurisdiction.


f. Entire Agreement.  This Agreement executed in connection with the
consummation of the transactions contemplated herein comprises the entire
agreement among the parties with respect to the acquisition of the Qufu Shengren
Interest and supersedes all prior agreements, written or oral, with respect
thereto.


g. Headings.  The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 
- 6 -

--------------------------------------------------------------------------------

 



h. Severability of Provisions.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or other provision
of this Agreement shall in no way affect the validity or enforcement of any
other provision or any part thereof.


i. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.



 
- 7 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.


Qufu Natural Green Engineering Co., Ltd.
 
 
By:                                                              
/s/ Chengxiang Yan, General Manager
Chengxiang Yan, General Manager
   Qufu Shengren Pharmaceutical Co., Ltd.
 
 
By:                                                              
/s/ Xiangsheng Kong, General Manager
Xiangsheng Kong, General Manager



Shareholder Name
 
Ownership %
 
 
  
/s/ Lingrong Kong
Lingrong Kong
 
 
 
20%
 
 
 
/s/ Qianfu Yan
Qianfu Yan
 
 
 
20%
 
 
 
/s/ Yuqing Jia
Yuqing Jia
 
 
 
20%
 
 
 
/s/ Chang’e Liu
Chang’e Liu
 
 
 
16%
 
 
 
/s/ Wenyang Li
Wenyang Li
 
 
 
8%
 
 
 
/s/ Xiangsheng Kong
Xiangsheng Kong
 
 
 
8%
 
 
 
/s/ Xiangzhu Kong
Xiangzhu Kong
 
 
 
8%





 

 
- 8 -

--------------------------------------------------------------------------------

 
